Citation Nr: 1600236	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  06-03 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral tinea pedis. 

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus. 

3.  Entitlement to an initial disability rating in excess of 30 percent for headaches. 

4.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than March 24, 2004, for the award of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1971, with prior service in the Reserves.  His awards and decorations include a Purple Heart Medal and a Combat Infantryman Badge. 

This case came before the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, with a complex procedural history. 

In a July 2004 decision, the RO granted service connection for bilateral tinea pedis with a noncompensable disability rating, bilateral pes planus with a 10 percent rating, and headaches with a 30 percent rating.  In an October 2004 decision, the RO denied a disability rating in excess of 30 percent for the Veteran's service-connected PTSD.  The Veteran appealed each of these rating determinations. 

This case initially came before the Board in July 2006, at which point the Board remanded these four issues to the RO to schedule the Veteran for a requested Travel Board hearing.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in June 2007.  A transcript of that hearing has been associated with the claims file. 

This case returned to the Board in April 2008.  At that time, in pertinent part, the Board granted a partial increased rating of 70 percent for PTSD, and denied an increased rating for bilateral tinea pedis, bilateral pes planus, and headaches.  The Veteran appealed from this decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2009 Order, pursuant to a Joint Motion for Remand, the Court vacated the Board's decision, except as to the grant of a rating of 70 percent for PTSD, and remanded these four issues to the Board.  In particular, the parties agreed that the Board had failed to consider the potential applicability of 38 C.F.R. § 4.16(b), or entitlement to a TDIU, to the Veteran's claims for an increased rating, although the evidence of record raised the issue of unemployability due to service-connected disabilities. 

This case again came before the Board in February 2010, upon remand from the Court.  At that time, to comply with the Court's Order, the Board remanded the case to the RO for further development and adjudication, to include addressing the effect of the Veteran's disabilities on his employability. 

When this case was before the Board in January 2011, it was decided in part and remanded for additional evidentiary development. 

 While the appeal was in remand status, in a May 2012 rating decision, the RO granted entitlement to a TDIU and entitlement to DEA benefits, both effective from March 24, 2004.  The Veteran filed timely notices of disagreement to the effective dates, and subsequently perfected his appeal with respect to these issues.

In April 2014, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the Court, and in April 2015 the Court granted the parties' joint motion for partial remand.  Therein, the parties agreed that the issues of entitlement to higher ratings for tinea pedis, bilateral pes planus, headaches, and PTSD; as well as the issue of entitlement to an earlier effective date for the grant of a TDIU required remand.  They further agreed that the Court should not disturb the Board's determination with respect to the issue of entitlement to an earlier effective date for the grant of Dependents' Educational Assistance benefits.  

The Board notes that, in addition to the paper claims file, it has also reviewed the Veteran's electronic claim files.

The issues of entitlement to an initial rating in excess of 10 percent for bilateral pes planus and an effective date earlier than March 24, 2004 from the grant of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral tinea pedis covers less than 5 percent of the entire body and less than 5 percent of exposed areas affected; it has not been treated with systemic corticosteroids, only topical therapy. 

2. Headaches are productive of characteristic prostrating attacks occurring on an average of once a month over the past several months; the evidence does not demonstrate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

3. PTSD is characterized by occupational and social impairment with deficiencies in most areas due to flashbacks, sleep disturbance, agitation and irritability, mood swings, isolation and avoidance, hypervigilance, depression, neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances.  

 
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.118, and Diagnostic Codes 7813, 7806 (2015).

2.  The criteria for an initial evaluation in excess of 30 percent for headaches have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2015).

3.  The criteria for a disability evaluation in excess of 70 percent for the Veteran's PTSD disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In July 2002, the Veteran was advised of the evidence necessary to support a claim for service connection, and of the allocation of duties between himself and VA.  

An August letter discussed the evidence necessary to support the Veteran's claim for a higher evaluation for PTSD.  This letter advised the Veteran of the allocation of duties between himself and VA.

In June 2006, the Veteran was advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for tinea pedis and headaches.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

With respect to VA's duty to assist, relevant treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinician who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.  

Finally, the Board notes that the Veteran also was afforded hearings before RO personnel and the undersigned during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were identified during the hearing and the presiding VLJ explained the evidence necessary to support the Veteran's claims for increase.   Information concerning the Veteran's treatment was also obtained.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, as with the Veteran's tinea pedis and headache claims, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

With regard to the PTSD claim, where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson.

Tinea Pedis

As an initial matter, the Board notes that the regulations for the evaluation of skin disabilities were revised effective on August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002) and corrections in 67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  The Court has stated that where the law or regulation changes during the pendency of a case, the version most favorable to the veteran will generally be applied.  See West v. Brown, 7 Vet. App. 70   (1994); Hayes v. Brown, 5 Vet. App. 60 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In the instant case, the Veteran submitted his claim of entitlement to service connection for tinea pedis in September 2002.  Therefore only the regulations in effect from August 30, 2002 onward are applicable.  See VA O.G.C. Prec. 3-2000 (April 10, 2000).  

Under those regulations for the evaluation of skin disabilities, tinea pedis is addressed under Diagnostic Code 7813; the condition is to be rated as disfigurement of the head, face or neck (Diagnostic Code 7800), scars, (Diagnostic Codes, 7801, 7802, 7803, 7804 or 7805) or dermatitis or eczema (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Code 7813. 

Dermatitis or eczema of less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period will be rated as noncompensably disabling.  Dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period will be rated 10 percent.  Dermatitis or eczema of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period will be rated as 30 percent disabling.  Dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or requiring constant or near-constant systemic therapy such as corticosteroid or other immunosuppressive drugs during the past 12-month period will be rated as 60 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Review of the Veteran's VA outpatient treatment records reveals that he has been prescribed topical medication to treat his bilateral tinea pedis.  There is no mention of any systemic therapy such as corticosteroids.  An October 2003 progress note indicates there were no rashes on the Veteran's skin.  There was evidence of prior scarring along the lower border of the soles of the feet. 

The Veteran underwent a VA examination in June 2004; the examiner reviewed the claims file.  The Veteran reported that he treated exacerbations of the condition with over-the-counter antifungal medication.  He described outbreaks as occurring five to six times per year and complained of irritation and itching.  He denied any skin ulcerations or breakdown.  On physical examination, there were several small crusty areas on the plantar surface of both feet.  There was no evidence of active disease between the toes.  The examiner stated that the proximal area of involvement was less than five percent of the non-exposed body area and less than one percent of the body area.  The examiner stated that the condition did not have any effect on the function of the feet. 

The Veteran underwent another VA foot examination in August 2005; the examiner reviewed the claims file.  The Veteran reported that his feet would sweat, itch and hurt a great deal.  He indicated that he was not taking any specific oral medication for his feet.  He noted that he used a cream on his toes and feet for tinea pedis.  On physical examination, there were numerous tiny blisters along the edges of the heels bilaterally as well as on the arches. 

The Veteran also underwent a VA skin examination in August 2005; he complained of involvement of his toenails and described the use of topical medicated lotion and foot power.  He denied being incapacitated at any time due to the skin condition.  He stated that his ambulation was not affected by his foot and toenail condition.  On physical examination, there was no scaling or inflammation.  The examiner stated that there was no scarring or disfigurement and that zero percent of the exposed body was affected.  The examiner also stated that less than one percent of the entire body was affected. 

The Veteran was afforded a VA examination in May 2010 during which he complained of aggravation of the condition by heat, leather or rubber shoes, or boots.  He reported progression to his toenails that became thick and discolored, and he denied any incapacitation because of the skin condition.  Physical examination showed no scaling or inflammation; there was no evidence of active disease between the toes, both great toenails were brittle and discolored; less than one percent of the entire body was affected.

The Veteran was afforded a VA examination in September 2011 in which the examiner noted that there were no significant findings of tinea; the Veteran had dry skin.

Diagnostic Code 7806 provides that specific percentages of skin must be adversely affected by a veteran's claimed skin disability in order to qualify for a disability rating.  The 10 percent disability rating requires that at least 5 percent, but not less than 20 percent, of the entire body or exposed areas of the body must be affected by the veteran's claimed skin disability.  Alternatively, to qualify for a 10 percent disability rating, a veteran must be receiving intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12 months. 

In this case, the Veteran has not received treatment with any intermittent systemic therapy like corticosteroids or other immunosuppressive drugs; he has only been prescribed topical medication.  In addition, the medical evidence of record does not demonstrate that between 5 and 20 percent of either the Veteran's entire body or that between 5 and 20 percent of the exposed areas of the Veteran's body have been affected by the skin disability.  The reports of the VA examinations clearly demonstrate that the affected areas were quite small in size and very scattered.  In addition, there is some medical evidence that indicates that there are times when the Veteran's skin is free from lesions.  In light of the foregoing, the criteria for a compensable rating have not been met on a schedular basis. 
 
The Veteran has argued that his symptoms warrant a compensable evaluation.  However, as a layperson, he is not considered competent to offer an opinion as to matters requiring specialized knowledge, i.e. degree of impairment due to a medical condition.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.  Competent medical evidence is required.  The VA outpatient records and the VA medical examination reports do not indicate that the Veteran's symptomatology meets the regulatory requirements for an evaluation in excess of zero percent under the pertinent regulatory provisions.  These clinical assessments are considered persuasive as to the Veteran's degree of impairment due to his skin disability since they consider his overall industrial impairment due to his bilateral tinea pedis. 

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Headaches

The Veteran testified at his March 2004 RO hearing that he experienced hard, dull headaches that hurt badly.  He said that he sometimes had to put a cold towel across his forehead and lie down for a while in complete quiet to alleviate the pain.  He further testified at his June 2007 Travel Board hearing that he experienced headaches two to five times per week. 

The Veteran's service-connected headaches have been rated under the criteria in the VA Schedule for Rating Disabilities for Migraine.  Under these criteria, a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months. The highest or 50 percent rating may be assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124, Diagnostic Code 8100. 

Review of the Veteran's VA outpatient treatment records reveals that he denied headaches in October 2003.  A neurology consultation note dated in October 2004 reflects the Veteran's report of two to three headaches per week.  He also reported that his headaches had put him to bed six to seven times over the previous six months.  The clinical impression was chronic daily headaches.  In January 2005, the Veteran told a neurologist that his headaches had put him to bed only once in the previous three months.  In November 2005, the Veteran reported that he was doing better on Elavil in that his headaches were less frequent and less severe.  In September 2006, the Veteran said that Tylenol was not helping and that he usually had two to three headaches per week.  In May 2007, the Veteran stated that he experienced four to five headaches per day and that these were usually brought on by him getting upset or anxious.  The clinical impression was chronic daily headaches. 

The Veteran underwent a VA neurological examination in June 2004; the examiner reviewed the claims file.  The Veteran stated that his headaches occurred two to three times per week.  He also said that in the prior six months, headaches had put him to bed six or seven times.  On physical examination, motor testing was 5/5.  The examiner concluded that it appeared that the Veteran had one prostrating headache per month. 

The Veteran underwent another VA neurological examination in August 2005; he complained of headaches every other day and sometimes twice a day.  He stated that the headaches lasted six to eight hours.  He also stated that he had to go to bed with a headache a couple of times per week.  Following examination, the examiner rendered a clinical assessment of chronic daily headaches.  The examiner concluded that the Veteran appeared to have a prostrating attack a couple of times per week. 

The record is also replete with VA treatment records reflecting reports of headaches from two to three times a week; frontal throbbing headaches occurring four to five times a day, accompanied by nausea; and treatment with medication. 

The Veteran was afforded a VA examination in May 2010 during which he reported headaches two to three times a week and estimated 12-15 incapacitating headaches in the prior six months.  He noted that he only took his medications when he felt bad.  The examiner indicated that a note five months previously reflected the Veteran's report of two headaches a week with a bad one twice per month.  He noted that the Veteran was supposed to be on various drugs for prophylaxis, with no abortives.  He provided a diagnosis of migraines recurring several times a week with a prostrating attack a couple of times a month.  The examiner stated that the question of unemployability in regards to the headaches was hard to determine.  He noted that he had patients with more severe headache disorders who remained gainfully employed, and stated that if one wished not to work, one would not.  

The Veteran was afforded a VA examination in September 2011 during which he reported three distinct types of headaches involving frontal discomfort, causing him to lie down; the second kind intermittently occurring on either side of the head, not both sides simultaneous, that did not always cause him to lie down; and the third occurring at the back of the head with medication improving the frequency and severity of these headaches.  The examiner noted one to two headaches a week with prostrating attacks occurring a couple of times a month.

Having reviewed the evidence pertaining to this claim, the Board concludes that an evaluation in excess of 30 percent is not warranted.  In this regard, the Board acknowledges that the Veteran has reported that he experiences a varying range of headaches.  However, while he urges that the severity of this disability more nearly approximates the frequency and severity required for the assignment of a 50 percent evaluation, the Board finds that the evidence is insufficient to support a finding that the Veteran has very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  While the Veteran's attorney has argued that the Veteran took early retirement in part due to the effects of his headache disability, the Veteran has reported otherwise.  A May 2009 VA mental health note indicates the Veteran's report that he could not keep up with the demands of his job because of the effects of his PTSD.  During a June 2010 VA psychological examination, the Veteran specified that he retired due to his PTSD symptoms.  He indicated that his PTSD symptoms, including irritability and concentration problems interfered with his ability to work.  During a June 2011 social and industrial survey, he related that he took early retirement due to stress at work, indicating that he could not deal with some of his coworkers.  Accordingly, the Board finds that a 30 percent rating is the appropriate evaluation in this case and that the degree of impairment resulting from the service-connected headaches in this case does not more nearly approximate the next higher (50 percent) rating. 

The Board finds the Veteran's own reports of symptomatology to be credible.  Nevertheless, neither the lay nor medical evidence reflects the equivalent of symptoms required for a higher evaluation.  In reaching this conclusion, the Board has considered the Veteran's statements pertaining to this disability and his assertion that this disability is more severe than characterized by the current evaluation.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's headache disability is appropriate.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz.

PTSD

The Veteran contends that his PTSD is more severely disabling than the current evaluation reflects.  He testified at his March 2004 RO hearing that he sometimes forgot his own name.  He stated that sometimes he would start to feel as though he was falling apart.  He testified at his June 2007 Travel Board hearing that he experienced panic attacks and social isolation that extended to his family members. 

The current regulations state that, under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, will be rated as 100 percent disabling. 

Under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health illness.  A 51 to 60 rating indicates moderate difficulty in social, occupational or school functioning.  The DSM-IV describes a GAF score of 51 to 60 as reflecting a moderate level of impairment, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, e.g., having few friends or having conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  During the pendency of this claim, the Veteran's GAF scores have fallen within the 51 to 60 score range. 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in October 2015, and therefore the claim is governed by DSM-V.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

Historically, the Veteran was granted service connection for PTSD with an evaluation of 30 percent from June 20, 2002; he filed the instant claim for an increased rating in March 2004 and was subsequently granted an evaluation of 70 percent in the October 2004 rating decision, effective March 24, 2004.

The Veteran underwent a VA examination in June 2004; the examiner reviewed the claims file. The Veteran stated that his attention span was sometimes short.  He indicated that he did not like crowds and that he lived alone.  The examiner diagnosed PTSD and assigned a GAF score of 48 (current and past year). 

The Veteran also underwent another VA examination in August 2005; the examiner reviewed the claims file.  The Veteran complained of flashbacks, insomnia, nightmares, a startle response, being easily agitated, mood swings and social isolation.  The examiner noted the Veteran's disheveled appearance and stated that the Veteran's clothes were soiled.  The examiner diagnosed PTSD and assigned a current and past year GAF score of 48.  The examiner stated that the Veteran's symptoms were daily and severe.  The examiner further stated that the Veteran's GAF score reflected severe impairment in social functioning.  The examiner said that the Veteran had no meaningful interpersonal relationships and that the Veteran had a history of an inability to tolerate stressful situations. 

The Veteran was afforded a VA examination in June 2010 in which he reported symptoms to include irritability, concentration problems that interfered with his ability to work, sleep disturbances, nightmares, recurrent and intrusive recollections, persistent avoidance, isolation, restricted range of affect, anger, hypervigilance, paranoia, depression, and some suicidal thoughts.  The examiner noted that the Veteran was appropriately groomed, alert and oriented, had a downcast affect, was tearful at times, denied suicidal and homicidal ideation, possibly experienced some auditory hallucinations, had visual hallucinations, appropriate speech, good eye contact, insight and judgment were intact, and there was no overt evidence of any cognitive deficit.  The examiner diagnosed PTSD and assigned a GAF score of 48.  The examiner stated that the Veteran's PTSD symptoms did not prevent him from being able to obtain/maintain substantially gainful employment.

The record also contains VA mental health notes in which it was reported that the Veteran had a new relationship and had an improved mood; PTSD was noted as being stable.  Subsequent reports showed symptoms of nightmares, denial of suicidal ideation, normal speech, coherent thought processes, and no auditory/visual hallucinations. 

A VA examination in June 2011 showed that the Veteran reported a poor relationships with his family and friends, being a loner, taking early retirement due to stress and an inability to deal with some of his co-workers, isolation, and having no hobbies or interests.  Mental status examination showed that the Veteran was alert and oriented and had no confusion.  The examiner noted severe industrial and social impairment due to PTSD.

The Veteran was afforded a VA examination in September 2011.  The examiner noted a level of occupational and social impairment of reduced reliability and productivity.  The Veteran reported being divorced and taking an early retirement due to illness and stress.  The Veteran's PTSD symptoms included recurrent and distressing recollections and dreams, acting or feeling as if the traumatic event were recurring, avoidance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement, sleep disturbances, irritability or outbursts of anger, difficulty concentrating, hypervigilance, depressed mood, anxiety, suspiciousness, difficulty established and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, spatial disorientation.  The Veteran denied any plans of suicide/homicide and denied auditory/visual hallucination.  The examiner noted mild cognitive impairment with partial impairment in immediate memory and impairment in short-term memory, concrete thought processes with thought content focused, and that the Veteran was appropriately groomed.

Based on review of the evidence of record, the Board is unable to find that the occupational and social impairment from the Veteran's PTSD more nearly approximates the total impairment required for a 100 percent rating.  In this regard, the Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The evidence of record does not indicate that the Veteran experiences total occupational and social impairment.  There is no indication of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The objective findings of the Veteran's VA treatment records and VA psychiatric examinations contain no evidence that the Veteran's symptoms are so incapacitating as to border on gross repudiation of reality.  In each instance, the Veteran has been found to be oriented and capable of expressing himself in a coherent and fairly logical manner and, despite some significant psychiatric symptoms, the Veteran's speech, behavior, and manner were essentially appropriate much of the time. 

Moreover, the June 2010 VA examiner stated that the Veteran's PTSD symptoms did not prevent him from being able to obtain/maintain substantially gainful employment.  To this point, the VA examiner in September 2011 noted a level of occupational and social impairment of reduced reliability and productivity.

	Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected psychiatric disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinea pedis, headaches, and PTSD with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The Veteran's skin and headache symptoms are specifically contemplated in the criteria for the evaluation of those disabilities.  Moreover, the Veteran's psychiatric symptoms include depression, sleep disturbance, irritability, and anger.  While many of the Veteran's symptoms are specifically contemplated by the rating criteria, some are not.  That said, the Board expressly finds that they are on par with the level of severity contemplated by the 70 percent rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extra-schedular consideration.  For example, anxiety, irritability, and sleep disturbance are on par with near continuous panic contemplated by the criteria for a 70 percent evaluation.  There is nothing to suggest, however, that these manifestations more closely approximate the gross impairment of thought processes necessary to warrant a higher evaluation.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, in addition to the disabilities addressed herein, the Veteran is in receipt of a 10 percent rating for residuals of a shell fragment wound to the right forearm, and a 10 percent rating for bilateral flat feet.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected tinea pedis, headaches, or PTSD result in further impairment when viewed in combination with these other service-connected disabilities.  

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that his tinea pedis, headaches, or PTSD cause additional loss of function that requires additional compensation under 38 C.F.R. § 3.350.  


ORDER

Entitlement to an initial compensable evaluation for tinea pedis is denied.

Entitlement to an initial evaluation in excess of 30 percent for headaches is denied.

Entitlement to an evaluation in excess of 70 percent for PTSD is denied.


REMAND

The Veteran seeks a higher initial evaluation for bilateral pes planus.  In an October 2015 brief, the Veteran's attorney argued that the Veteran was entitled to an extraschedular rating for this disability.  She pointed out that the September 2011 VA examiner indicated that the Veteran's feet would have substantially interfered with his ability to obtain or maintain gainful employment after 2002.  

The Veteran also seeks an effective date earlier than March 24, 2004 from the grant of a TDIU.  Generally, under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(b), a TDIU might be awarded even if the requisite schedular criteria is not met if a claimant is nevertheless shown to be "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities". 

Prior to March 24, 2004, the Veteran did not meet the schedular criteria for the award of a TDIU pursuant to 38 C.F.R. § 4.16(a).  However, as there is evidence suggesting that the Veteran's pes planus impacted his ability to maintain gainful employment prior to March 24, 2004, the Board concludes that the issue of a higher evaluation for that disability, as well as for a TDIU prior to March 24, 2004, should be referred to the Director, Compensation and Pension Service for extraschedular consideration.  

As discussed in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Because there is evidence suggesting that the rating schedule may not be adequate for the purpose of evaluating the Veteran's bilateral pes planus, and because there is evidence suggesting unemployability due to service connected disability, the Board concludes that this case should be referred for extraschedular consideration.

In light of the above discussion, the Board has determined that additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to an extraschedular evaluation for bilateral pes planus and to TDIU to the Director, Compensation and Pension Service, for extraschedular consideration.  The AOJ must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue.

2.  Readjudicate the Veteran's bilateral pes planus and TDIU claims on an extraschedular and schedular basis, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


